Citation Nr: 0531721	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for frozen left (minor) shoulder, with chronic dislocations, 
post-operative.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from July 1945 to September 
1946 and from March 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's February 2003 substantive 
appeal included a request for a Travel Board hearing.  The 
veteran subsequently amended the request to a Board 
videoconference hearing.  However, in December 2003, the 
veteran indicated his desire to withdraw that request.  As 
such, the Board videoconference hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e) (2005). 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no medical evidence of fibrous union of the 
humerus, ankylosis of the scapulohumeral articulation, or 
limitation of motion of the arm to 25 degrees from the side. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for frozen left (minor) shoulder, with chronic dislocations, 
post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left shoulder disability is currently evaluated 
as 20 percent disabling under Diagnostic Code (Code) 5202, 
impairment of the humerus.  38 C.F.R. § 4.71a.  The next 
higher rating of 40 percent is assigned when there is 
evidence of fibrous union of the humerus.  

The Board notes that other diagnostic codes for a shoulder 
and arm disability provide for ratings greater than 20 
percent.  However, there is simply no evidence of ankylosis 
of the scapulohumeral articulation (Code 5200) or of 
impairment of the clavicle or scapula (Code 5203).  
Additionally, the veteran has never contended that either 
exists.  Thus, neither Code is applicable in this case.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).	

In order to warrant a 30 percent evaluation under Code 5201, 
limitation of motion of the arm, left arm motion would have 
to be limited to 25 degrees from the side.  A review of all 
VA medical evidence of record fails to support such a 
finding.  Once again, the veteran's own statements would not 
support such a finding.  The VA examinations would also 
supply evidence against such a finding. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In addition, when evaluating disability 
from arthritis, objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint must be considered.  38 C.F.R. 
§ 4.59.

Subjectively, per the statements the veteran submitted, VA 
treatment reports, VA examinations, and his testimony during 
his March 2005 personal hearing, the veteran complains of 
constant, daily pain and weakness in the left shoulder.  He 
reports difficulty writing with the left hand, and that his 
left arm often feels weak.  He describes occasional stiffness 
and fatigue upon motion of the left shoulder.  The veteran 
also reports left hand weakness and mild incoordination.  The 
veteran describes dislocating his shoulder three to four 
times since 1945.  The veteran uses Tylenol for the pain.

An April 2002 VA orthopedic examination showed left arm 
extension and abduction to 90 degrees.  There was marked 
weakness in the left shoulder, pain on extreme range of 
motion, and muscle atrophy.  There was no incoordination, 
fatigue, or swelling.  March 2002 X-rays of the left shoulder 
showed no signs of fracture of dislocation, and no 
significant arthritic changes.  

To insure the results were correct, another VA orthopedic 
examination was conducted in May 2005.  The examiner noted 
that the veteran is right-handed, thus confirming that his 
left arm is the minor, i.e., non-dominant arm.  Normal 
sensation was noted.  No atrophy by visual inspection or 
measurement was noted.  The examiner recorded some 
generalized weakness in the left shoulder.  Significantly, 
however, the examiner opined that the weakness has a 
"voluntary component" to it.  The veteran demonstrated left 
arm extension and abduction only to 25 degrees.  Internal and 
external rotation of the left shoulder was not possible due 
to the veteran's contention of severe pain.  However, the 
examiner noted that when the veteran put his shirt on after 
the examination, he was able to abduct the left shoulder to 
40 degrees and internally rotate the left shoulder to 25 
degrees.  The diagnosis was "[a]rthritic syndrome of the 
left shoulder."  

Similarly, relevant VA outpatient records from Miami did not 
indicate a decreased range of motion in the left shoulder of 
the veteran.  X-rays performed in April of 2005 only 
indicated a "moderate degenerative change in the left 
shoulder."  Such facts weigh heavily against the claim.

Significantly, all VA records are silent as to any fibrous 
union of the humerus.  Overall, findings do not support any 
increase in evaluation based on functional loss.  Notably, 
the most recent VA examination does not reflect any credible 
evidence of weakness, fatigability, incoordination, 
tenderness, swelling, deformity, or atrophy.  Likewise, when 
evaluating from the perspective of arthritis, there was no 
evidence of muscle spasm or crepitation, and active and 
passive range of motion of both the damaged shoulder and the 
opposite undamaged shoulder was considered.  The Board finds 
that the VA medical records as a whole, especially the VA 
orthopedic examinations, are entitled to great probative 
weight and provide very negative evidence against the 
veteran's claim.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Absent any evidence of fibrous union of the humerus, the 
criteria for an increased disability evaluation under Code 
5202 are not met.  38 C.F.R. § 4.7.  Moreover, even 
considering functional loss, there is insufficient evidence 
for a higher rating on the basis of limitation of motion 
under Code 5201.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7; DeLuca, 
8 Vet. App. at 206.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for frozen left (minor) shoulder, 
with chronic dislocations, post-operative.  38 C.F.R. § 4.3.  
The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2002 and June 2005, as well as information 
provided in the May 2002 rating decision, January 2003 
statement of the case (SOC), February 2004 supplemental 
statement of the case (SSOC), May 2005 SSOC, and June 2005 
SSOC, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the January 2003 SOC and February 2004 
SSOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A.  § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in March 2002, before the May 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although the RO provided the veteran with supplemental 
information in a June 2005 letter, there is no indication or 
allegation that doing so resulted in prejudice to the 
veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).  

In addition, the June 2005 letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, and VA radiology reports.  In addition, 
the veteran was afforded several VA examinations.  The 
veteran has also submitted several written and typed personal 
statements, as well as his hearing testimony.  There is no 
indication in the claims folder that the veteran identified 
and authorized VA to obtain any private medical records.  
Furthermore, in an August 2005 "Expedited Action 
Attachment," the veteran indicated he had no further medical 
evidence to provide.  

VA generally must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
In a May 2005 statement by the veteran and in the October 
2005 Written Brief Presentation by the veteran's 
representative, the veteran requests a new VA examination 
with a different examiner, alleging that the May 2005 VA 
examination was inadequate.  

If an examination report does not contain sufficient detail, 
or the diagnosis is not supported by the findings on the 
examination report, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  A review of the May 2005 
VA examination report, however, discloses a detailed and 
thorough physical examination findings and comments from the 
examiner regarding the veteran's disability.  Furthermore, as 
to any inadequacy the veteran alleges, the Board finds that 
the conclusions of the examiner were adequate to the extent 
that the veteran cooperated with the examiner when performing 
range of motion assessments for the left shoulder.  Beyond 
this fact, the result of the examinations is confirmed within 
VA outpatient treatment records and prior examinations of the 
disorder.  Thus, the Board finds no reason to order a new 
examination based on the above contentions from the veteran 
and his representative.  Therefore, the Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

A disability rating greater than 20 percent for frozen left 
(minor) shoulder, with chronic dislocations, post-operative, 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


